DETAILED ACTION
This office action is in response to the original application filed on June 28, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Misoczki (US Pub. No. 2018/0091309) in view of Pedersen (US Pub. No. 2018/0089467).

	As per claim 1 Misoczki discloses:
An apparatus, comprising: a computer readable memory; (paragraph 69 of Misoczki, embodiments of the operations described herein may be implemented in a computer-readable storage device having stored thereon instructions that when executed by one or more processors perform the methods).
An XMSS operations logic to manage XMSS functions; a chain function controller to manage chain function algorithms; (paragraph 41 of Misoczki, XMSS, WOTS+ and XMSS-MT are examples of hash-based signature schemes that utilize chain functions. Each chain function is configured to encapsulate a number of calls to a hash function and may further perform additional operations).
A secure hash algorithm-2 (SHA2) accelerator; a secure hash algorithm-3 (SHA3) accelerator; (paragraph 34 of Misoczki, hash functions may include, but are not limited to, a secure hash function, e.g., secure hash algorithms SHA2-256 and/or SHA3-256).
Misoczki teaches the method of having XMSS operations logic to manage XMSS functions (see abstract of Misoczki) but fails to disclose:
A register bank shared between the SHA2 accelerator and the SHA3 accelerator.
 However, in the same field of endeavor, Pedersen teaches this limitation as, (paragraph 67 of Pedersen, Since GCM is supported in CRYA module 400, SHA accelerator 401 can also use extra 32-bit register 404 to reduce the cycle count in the software part. This register sharing is illustrated in FIG. 4, where state2_r of register 405 is used by GFACC accelerator 403 and ch/maj of SHA accelerator 401).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Misoczki and include the above limitation using the teaching of Pedersen in order to share the register between the two accelerators and effectively manage the computer resource.

Claim 11 is rejected under the same reason set forth in rejection of claim 1:

As per claim 2 Misoczki in view of Pedersen discloses:
The apparatus of claim 1, further comprising logic to: receive, in the computer readable memory, a set of XMSS inputs for an XMSS operation; and determine a selected accelerator from at least one of the SHA2 accelerator or the SHA3 accelerator; apply the set of inputs to the selected accelerator. (paragraph 41 of Misoczki, XMSS, WOTS+ and XMSS-MT are examples of hash-based signature schemes that utilize chain functions. Each chain function is configured to encapsulate a number of calls to a hash function and may further perform additional operations). 

Claim 12 is rejected under the same reason set forth in rejection of claim 2:

As per claim 4 Misoczki in view of Pedersen discloses:
The apparatus of claim 3, further comprising logic to: determine whether the XMSS operation utilizes a one-time signature function, and in response to a determination that the XMSS operation requires a one-time signature function, to: apply a one-time signature function process to the set of XMSS inputs; and invoke the chain function controller to apply a chain function to facilitate the one-time signature function. (Paragraph 41 of Misoczki, XMSS, WOTS+ and XMSS-MT are examples of hash-based signature schemes that utilize chain functions. Each chain function is configured to encapsulate a number of calls to a hash function and may further perform additional operations. The number of calls to the hash function included in the chain function may be fixed. Chain functions may improve security of an associated hash-based signature scheme. Hash-based signature balancing, as described herein, may similarly balance chain function operations). 

Claim 14 is rejected under the same reason set forth in rejection of claim 4:

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Misoczki (US Pub. No. 2018/0091309) in view of Pedersen (US Pub. No. 2018/0089467) and further in view of Park (US Pub. No. 2019/0095117).

As per claim 3:
The combination of Misoczki and Pedersen teaches the method of having XMSS operations logic to manage XMSS functions (see abstract of Misoczki) but fails to disclose:
The apparatus of claim 2, further comprising logic to: assert a busy signal on a communication bus; and switch to a protected mode in which external read/write operations are disregarded.
 However, in the same field of endeavor, Park teaches this limitation as, (paragraph 43 of Park, the completion of processing of a command may be protected by a state signal, for example, a busy signal. For example, when the reception of write data is completed, the device controller 110 may release a busy signal to indicate that the storage device 100 is in the transfer state TFS in which the processing of the command is completed and another command may be received. Also, the device controller 110 may set the busy signal to indicate that the storage device 100 is in the programming state PGMS, and as such is capable of processing (or executing) a command).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Misoczki and Pedersen to include the above limitation using the teaching of Park in order to effectively manage the computer resource. 

Claim 13 is rejected under the same reason set forth in rejection of claim 3:
 
Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Misoczki (US Pub. No. 2018/0091309) in view of Pedersen (US Pub. No. 2018/0089467) and further in view of Liu (US 2006/0069966).

As per claim 5:

The apparatus of claim 1, wherein the SHA2 accelerator comprises a 64 bit datapath that is configurable to perform a single SHA2-512 round of operations or to perform two SHA2-256 rounds of operation in parallel.
 However, in the same field of endeavor, Liu teaches this limitation as, (paragraph 54 of Liu, 32-bit data buses are increased to 64-bit wide when implementing SHA-512 accelerator).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Misoczki and Pedersen to include the above limitation using the teaching of Liu in order to effectively manage the computer resource by increasing the data buses to 64bit. 

Claim 15 is rejected under the same reason set forth in rejection of claim 5:

As per claim 6:
The combination of Misoczki and Pedersen teaches the method of having XMSS operations logic to manage XMSS functions (see abstract of Misoczki) but fails to disclose:
The apparatus of claim 5, wherein the SHA2 accelerator comprises a conditional carry propagation circuitry to selectively apply a carry operation when the SHA2 accelerator is configured to perform two SHA2-256 rounds of operation in parallel.
 However, in the same field of endeavor, Liu teaches this limitation as, (paragraph 54 of Liu, the top level architecture of the SHA-256 hardware accelerator (FIG. 6A) can be applied to SHA-224, SHA-512, and SHA-384 with minimal changes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Misoczki and Pedersen to include the above limitation using the teaching of Liu in order to effectively use the computing system with minimal changes. 

Claim 16 is rejected under the same reason set forth in rejection of claim 6:

As per claim 7:
The combination of Misoczki and Pedersen teaches the method of having XMSS operations logic to manage XMSS functions (see abstract of Misoczki) but fails to disclose:
The apparatus of claim 5, wherein the SHA2 accelerator comprises a conditional carry propagation circuitry to selectively terminate a carry operation when the SHA2 accelerator is configured to a single SHA2-512 round of operation.
 However, in the same field of endeavor, Liu teaches this limitation as, (paragraph 46 of Liu, SHA-256 takes a 512-bit message block and produces a 256-bit hash, and SHA-512 takes a 1024-bit message block and produces a 512-bit hash).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Misoczki and Pedersen to include the above limitation using the teaching of Liu in order to effectively use the computing system with minimal changes. 

Claim 17 is rejected under the same reason set forth in rejection of claim 7:

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Misoczki (US Pub. No. 2018/0091309) in view of Pedersen (US Pub. No. 2018/0089467) and further in view of Gomes (US Pub. No 2018/0097616).

As per claim 8:
The combination of Misoczki and Pedersen teaches the method of having XMSS operations logic to manage XMSS functions (see abstract of Misoczki) but fails to disclose:
The apparatus of claim 1, wherein the SHA3 accelerator is configurable to perform a SHAKE-128 function or to perform a SHAKE-256 operation.
 However, in the same field of endeavor, Gomes teaches this limitation as, (paragraph 12 of Gomes, While the size of each input message block 102(1)-102(N) may vary based on the function, the size may be the same for a given function. For example, for the SHAKE variant of the SHA-3 algorithm, each input message block 102(1)-102(N) may be 168 (for SHAKE-128) or 136 (for SHAKE-256) bytes in size).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Misoczki and Pedersen to include the above limitation using the teaching of Gomes in order to generate larger bits using SHAKE. 

Claim 18 is rejected under the same reason set forth in rejection of claim 8:


Allowable Subject Matter
Claims 9-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner will provide reason for allowance at the time of allowing the application. 

Conclusion
The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure is Suresh (US Pub. No. 2018/0183577). Suresh discloses the methods and systems for securing message authentication and more specifically the techniques for unified hardware acceleration of hash functions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TESHOME HAILU/Primary Examiner, Art Unit 2434